Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 21, 2018                                                                                   Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  157177                                                                                                 David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                          Kurtis T. Wilder
                                                                                                    Elizabeth T. Clement,
  MICHAEL ZORAN,                                                                                                     Justices
           Plaintiff-Appellant,
  and
  KYLE SUNDAY and AUSTIN ADAMS,
           Plaintiffs,
  v                                                                SC: 157177
                                                                   COA: 334886
                                                                   St. Clair CC: 13-001841-CZ
  TOWNSHIP OF COTTRELLVILLE,
           Defendant,
  and
  KELLY ANN LISCO, a/k/a KELLY ANN
  FISCELLI-LISCO, a/k/a KELLY ANN FISCELLI,
             Defendant-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the December 28, 2017
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 21, 2018
           s1114
                                                                              Clerk